IN THE SUPREME COURT OF TEXAS

                                 No. 06-1088

                     IN RE  RENTAL SERVICES CORPORATION

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for temporary relief and emergency stay,  filed
December 18, 2006, is granted.   The order  dated  September  14,  2006,  in
Cause No. 342-216509-06, styled Anna Lee, individually and  as  next  friend
of Alyssa Lee, et al. v. Rental Services Corporation, in the 342nd  District
Court of Tarrant County, Texas, is stayed  pending  further  order  of  this
Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 23, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk